DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (USPG 20130118308, hereinafter ‘Fang’) in view of Ghosh et al. (USPG 20060053987, hereinafter ‘Ghosh’).
Regarding claims 1-3, 5-7 and 15, Fang discloses a method of using a cutting tool to machine Ti, Ti-alloys or Ni-based alloys (Paragraph [0062]) comprising providing a cutting tool and using the cutting tool in a machining operation of Ti, Ti-alloys or Ni-based alloys. Fang discloses the cutting tool comprising a cemented carbide substrate (Final sentence of Paragraph [0063]) with a gradient surface zone having a thickness between 50 – 400 µm and a binder phase gradient with a lowest binder phase content being in an outermost part of the gradient surface zone (Paragraph [0021]) and wherein the cemented carbide includes graphite (Paragraph [0036] discusses some cases of the tool that ‘can’ be substantially free of graphite, thereby disclosing other cases in which the tool is not substantially free of graphite and/or having trace amounts thereof). An 
Ghosh discloses a tool used to machine hard workpieces being supplied with a cryogenic coolant (Paragraph [0010]), said cryogenic coolant being liquid nitrogen [claim 2] or liquid CO2 [claim 3]) provided through internal cooling through the tool holder [claim 6], external cooling [claim 5] (Paragraph [0036]) and through internal cooling through a tool holder and the cutting tool in a closed loop [claim 7] (Paragraph [0037]).
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the cutting tool of Fang with a cryogenic coolant, as taught by Ghosh, to ensure the life of the cutting tool is extended and the hard workpiece (e.g. Ti) is successfully machined.
Regarding claim 8, Fang discloses the thickness of the gradient surface zone being between 120 to 250 µm (Paragraph [0052]).
Regarding claim 10, Fang discloses the amount of graphite in the cemented carbide substrate being such that a C-porosity is C04 (Paragraph [0019]).
Regarding claim 11, Fang discloses the graphite in the cemented carbide substrate being present in the gradient surface zone (Paragraph [0056]).
Regarding claim 12, Fang discloses the binder phase for the substrate being cobalt, and the cobalt content being 4 to 10 wt% (Paragraph [0050]).
Regarding claims 13 and 14.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (USPG 20130118308) in view of Ghosh et al. (USPG 20060053987) as applied to claim 1 above, and further in view of Hessman et al. (USPG 20020174750, hereinafter ‘Hessman’).
Regarding claim 4, Fang discloses the machining operation being a turning operation (Paragraph [0062]) but neither Fang nor Ghosh explicitly describe the machining conditions of the operation.
Hessman discloses a suitable method of turning titanium alloys, in which the machine settings are set to a speed of between 30 to 200 m/min (Paragraph [0007]), a cutting depth of between 0.1 to 5 mm (Paragraph [0009]) and a feed rate of between 0.05 to 0.4 mm/rev (Paragraph [0008]).
It would have been obvious to set the machine settings of a turning operation of the method of claim 1 to the known settings described above and taught by Hessman to successfully machine a titanium alloy workpiece.
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. Applicant argues that Fang discloses the claimed C-porosity before any treatments/introduction of Co gradients. This argument is respectfully traversed.
The claim simply requires the cemented carbide substrate contains the claimed porosity. This porosity can be in any region of the substrate, not necessarily the gradient surface zone. Therefore any potential difference in porosity in the gradient surface zone due to subsequent treatments to the substrate does not impact the porosity in the greater substrate as a whole which is explicitly disclosed as having the claimed porosity. Accordingly, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Alan Snyder/Primary Examiner, Art Unit 3722